Citation Nr: 9911682	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-23 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left thigh, muscle groups XIII and XIV, 
currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased rating for incomplete 
paralysis of the left common peroneal nerve, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to July 
1950.

This appeal arises from a decision by the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO).  During his hearing before a member of the Board of 
Veterans' Appeals (Board), in August 1998, the veteran's 
representative appeared to raise the issues of an earlier 
effective date or clear and unmistakable error of the 
November 1950 rating decision that established the 30 percent 
ratings for the veteran's disabilities.  He also appeared to 
raise the issues of entitlement to special monthly 
compensation for complete loss of a foot and service 
connection for conjunctivitis.  None of the above issues are 
in appellate status and are referred to the RO for 
appropriate action.


REMAND

The veteran seeks an increased rating for residuals of a gun 
shot wound of the left thigh, rated 30 percent disabling; and 
an increased rating for incomplete paralysis of the left 
common peroneal nerve, currently evaluated as 30 percent 
disabling.  The most recent VA treatment records are dated in 
August 1997.  The most recent VA examination is dated in 
January 1997.  

A review of the January 1997 VA medical examination reveals 
that the examiner identified the affected muscle groups of 
the lower extremities as muscle groups 13 and 16.  Past VA 
medical examinations have indicated that muscle groups 13 and 
14 were affected by the gunshot wound.  A clarification is 
necessary.

During the course of the veteran's appeal, the regulations 
affecting the evaluations of muscle injuries were revised.  
In pertinent part, the revisions removed and reserved 38 
C.F.R. §§ 4.47 through 4.54; and revised 38 C.F.R. §§ 4.55, 
4.56, and 4.73.  The veteran was not informed of the changes.

The report is negative for discussion of all of the symptoms 
under Diagnostic Code 8521, e.g.: droop of the first 
phalanges of the toes or inability to extend the proximal 
phalanges of the toes.  The veteran testified that he has 
foot drop and that he cannot point his toes.  The VA has a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A.  § 5107(a) (West 1991).  

The Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

For the above reasons, the case is Remanded for the 
following:

1.  The RO should obtain copies of all VA 
outpatient treatment records pertaining 
to the veteran's, not already part of the 
claims file from August 1997 to present.

2.  The RO should schedule the veteran 
for a VA examination by a neurologist to 
determine the severity and extent of any 
nerve impairments of the left lower 
extremity.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  The claims file, 
including a copy of the REMAND, should be 
made available to the examiner before the 
examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.  The examiner 
is requested to comment on the extent of 
the paralysis of the left common peroneal 
nerve, including whether there is:  foot 
drop, a droop of the phalanges of the 
toes, the extent of motion of the left 
foot, and the extent of any anesthesia.  
The neurologist is to include a complete 
explanation for any opinion rendered.

3.  The veteran is to be afforded a VA 
medical examination by an orthopedist to 
determine the nature and extent of the 
muscle injury to the left lower 
extremity.  The muscle groups affected 
are to be identified.  The orthopedist is 
to comment whether the muscle groups act 
on the same or different joints.  The 
orthopedist is to describe the severity 
of each muscle group injury as slight, 
moderate, moderately severe or severe.  
The claims folder should be made 
available to the examiner for review 
before the examination.

4.  Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination. 

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues on appeal, 
informing the veteran of any revisions of 
the applicable regulations.

If the benefit sought is denied, then the appellant and his 
representative should be provided a supplemental statement of 
the case which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

